DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In respect to the latest filed Applicant’s response filed on 06/17/2022, the previous filed Office Action on 04/0/2022 has been withdrawn.  A new Non-Final action has been issued as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toth (U.S. Pup. No. 2002/0193224).
Regarding claim 25: Toth discloses a continuous pre-configured stock material configured in rolled or fan- fold form for use in feeding a dunnage machine (Figs. 5-15; via the shown rolled web materials and/or Fig. 20; via the shown final formed fan-folded stacked dunnage materials), the pre-configured stock material comprising: a longitudinal perforation line extending a full longitudinal length of the continuous pre-configured stock material (Fig. 7A; via the shown longitudinal perforated lines); and a laterally inwardly folded longitudinally extending section extending a full longitudinal length of the continuous pre-configured stock material (Fig. 7A; via the shown laterally inward folded edges).
Regarding claim 26: at least a second longitudinal perforation line, see for example (Fig. 7A; via the shown second longitudinal perforation dotted line).
 	Regarding claim 27: further comprising at least one laterally extending perforation line (Figs. 7A & 7C; via lateral perforation lines 17).
	Regarding claim 28: further comprising at least a second laterally extending perforation line (via another perforation line along the fold lines 17).
Response to Arguments
Applicant’s arguments, see response, filed on 06/17/2022, with respect to the rejection(s) of claim(s) 25-28 under Cheich (WO 2020/092578) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Toth (U.S. Pup. No. 2002/0193224).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited prior art in the PTO-892, suggest the claimed formation of fold/perforation lines on stock materials on both longitudinal and/or transverse direction of the materials.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731